On May 3, 1994, the Defendant was sentenced to twenty (20) years in Montana State Prison for the offense of Forgery and one (1) year in the Flathead County Detention Center for the offense of Negligent Vehicular Assault, said terms to be served concurrently. It is further ordered that ten (10) years of the aforesaid sentence are suspended and the defendant is recommended for consideration for the Swan River Boot Camp Program, subject to conditions as stated in the May 3,1994 Judgment.
On August 18, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to continue the hearing until Boot Camp is completed and remedies are exhausted with the sentencing judge.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the matter is dismissed without prejudice and the defendant will be allowed to refile his application at a later date. Upon receiving petition for hearing, the defendant will automatically be scheduled for the next hearing date.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ed McLean, Members.
The Sentence Review Board wishes to thank Jaime Garcia for representing himself in this matter.